CERTIFICATE OF AMENDMENT  TO  ARTICLES OF INCORPORATION  OF  CISTERA NETWORKS, INC. Cistera Networks, Inc., a Nevada corporation (the “Corporation”), does hereby certify that: FIRST: This Certificate of Amendment amends the provisions of the Corporation’s Articles of Incorporation (the “Articles of Incorporation”). SECOND: The terms and provisions of this Certificate of Amendment have been duly adopted in accordance with the Nevada Revised Statutes and shall become effective at , pacific time, on , 2009. THIRD: Section 4.1 of the Articles of Incorporation is hereby amended in its entirety and replacing it with the following: 4.1 Section 4.1 Classes and Shares. The proprietary interest of the Corporation shall hereafter be divided into two classes of stock, which are collectively referred to herein as “Shares.” The first is a class of common stock, per value $.001 per share, and the second a class of preferred stock, par value $.01 per share. (An individual share within the respective classes of stock shall be referred to appropriately as either a “Common Share” or a “Preferred Share.”) The
